Order entered October 26, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00517-CR

                                 ERBIE BOWSER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-00688-CR

                                           ORDER
        Before the Court is the October 23, 2017 motion for extension of time to file appellant’s

brief. We GRANT the motion and ORDER appellant’s brief filed on or before December 20,

2017.


                                                      /s/   ADA BROWN
                                                            JUSTICE